DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/9/2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11, 16-21, 25-32 and 34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for 
As amended, claim 1 recites “a width of each of the plurality of first connection electrodes in the longitudinal direction of the plurality of first finger electrodes is greater than a width of each of the plurality of wiring members in the longitudinal direction of the plurality of first finger electrodes, such that each of the plurality of wiring members is fully overlapped with a corresponding one of the plurality of first connection electrodes” in lines 31-37 and “each of the plurality of wiring members has a diameter of 250 m to 500m” in lines 42-43. Applicant has no support for such limitations in the originally filed disclosure. On the contrary, Applicant explicitly shows and describes each connection electrode (1133) is substantially smaller than each wiring member (125, see figs. 33-40, [0237-0238] and [0247]).
Claims 16-21, 25-32 and 34 are rejected on the same ground as claim 11.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 11, 16-21, 25-30, 32 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Gray et al. (2010/0000602) in view of Wakerfield (US Patent 4,487,989) and Hamaguchi et al. (WO 2013/069425, Cite No. 2 in Foreign Patent Documents of IDS 3/10/2020 having an English version of US 2014/0251409), and further in view of Yamada et al. (US 6034323).
Regarding claim 11, Gray et al. discloses a solar cell module (figs. 1A-B) comprising a plurality of solar cells (10 in fig. 1A, 10A and 10B in fig. 1B), each including a semiconductor substrate (or doped substrate 12, fig. 1B, [0042] and [0069-0072]), a first electrode (e.g. pattern or grid of conductive material) on a front surface (or top face 14A shown in figs. 1B, 2B, 3-10 and 12) of the semiconductor substrate (12, see fig. 1B, [0045]), and a second electrode (e.g. bottom contact) on a back surface (or bottom face 14B) of the semiconductor substrate (fig. 1B, [0044]), 
wherein the first electrode comprises:
a plurality of finger electrodes (18, [0045]) extending in a first direction (or horizontally, see fig. 2B, also see figs. 3-10) having a first pitch (or the distance between 2 adjacent horizontal fingers 18),
a plurality of first pads (32, fig. 2B, also see figs. 3-10) form bus bars (20, fig. 2B, [0045]) arranged in the second direction (or vertically, see fig. 2B, also see figs. 3-10) crossing  the plurality of fingers and having a second pitch (or distance between pads in the horizontal direction, or distance between bus bars 20) is greater than the first pitch (or distance between finger electrodes, see figs. 2-10);
a plurality of connection electrodes (18P, or electrodes connecting the pads 32 underneath the tabs 22, which are shown in figs. 4A-B, 6A-B, 7, 8A-B, 9 and 10B-C) connecting the plurality of first pads (32) and extending in the second direction (e.g. vertical);
a plurality of wiring members (see tabs 22 in fig. 1B, also see figs. 2B, 3,  5A-B) extending in the second direction (e.g. vertical) and configured to connect the first electrode of a first solar cell of the plurality of solar cells to the second electrode of a second solar cell adjacent to the first solar cell (see fig. 1B, [0042-0044]);
wherein the first pads include a plurality of extension pads located at an outermost area in the longitudinal direction of the plurality of wiring members among the plurality of first pads (e.g. the end pads 32 at the ends of the bus bars 20 , see figs. 2-10), and a plurality of auxiliary pads (or the middle pads 32, between the end pads);
wherein each of the plurality of auxiliary pads (or end pads 32) has the same size (see figs. 2-3, 4, 6-10 and 12);
wherein the second width of each of the plurality of first extension pads (or end pads) extends in the longitudinal direction of the plurality of first finger electrodes such that each of the wiring members (or tabs 22) is partially overlapped with the first extension pads (or end pads 32, see fig. 2B and 3); 
wherein a number of the plurality of wiring members is the same as a number of the plurality of first electrodes and is 15 as shown in figs. 4A-B and 5A-B.
Gray et al. also discloses a number of wiring members to be 7 in fig. 1A, 20 in fig. 1B, 19 in fig. 2B 15 in fig. 4A. 7, 20, 19 and 15 are right within the claimed range of 6 to 30.
Gray et al. shows the first pads having the same size and shape (see figs. 2B, 3, 4, and 6-10). Gray et al. also teaches the grid pattern of the first electrode (or the front electrode) comprising the finger electrodes (18), connection electrodes (18P) and the pads (or bus lines 20 made of pads 32) is a desired choice (see [0074]), and the number pads (32) are varied (see “varying numbers of pads 32” described in [0063]). Gray et al. also teaches the pads (32) can have different shapes ([0066]). 
Gray et al. does not explicitly show grid pattern using a number of first pads such that a number of the plurality of first finger electrodes connected with one first connection electrode of the plurality of first connection electrodes is greater than a number of the plurality of first pads connected with the one first connection electrode; nor do they teach the shapes of the first pads such that the second length of each of the plurality of first extension pads (or end pads) in the longitudinal direction of the plurality of wiring members is greater than the first length of each of the plurality of first auxiliary pads in the longitudinal direction of the plurality of wiring members.

Hamaguchi et al. also teaches the second length of each extension pads (or end portions 41 in fig. 9-1 or end portions 42 in fig. 9-2) is greater than the first length of each auxiliary pads (or in region other than the end portions 41 in fig. 9-1 or 42 in fig. 9-2, [0115-0116]). Hamaguchi et al. teaches such configuration would suppress separation of the wiring members (2) from the end portion due to the difference in thermal expansion to provide effective adhesion between the wiring members (2) and the solar cell (1, [0120]).
It would have been obvious to one skilled in the art at the time of the invention was made to modify the pattern of the first electrode of Gray et al. by having the number of the finger electrodes (or horizontal lines) connected to one connection electrode (or a vertical line) to be greater than the number of pads by arranging the pads on every three finger electrodes  as taught by Wakefield, because Gray et al. explicitly suggests the grid pattern of the electrode is a matter of design choice and varying the number of the pads. In addition, it would have been obvious to 
Gray et al. teaches using the connection electrodes (18P) to beneficially aid efficiency if a tab/pad bond break ([0050]); the grid pattern of the first electrode (or the front electrode) comprising the finger electrodes (18), connection electrodes (18P) and the pads (or bus lines 20 made of pads 32) is a desired choice (see [0074]); and the connection electrodes (18P) filling the portions that have no pads (32) of the bus bars (20, see figs. 4A-B, 6-10, 12-13). Gray et al. does not explicitly disclose a width of each of the plurality of first connection electrodes in the longitudinal direction of the plurality of finger electrodes is greater than a width of each of the plurality of wiring members in the longitudinal direction of the plurality of first finger electrodes such that each of the plurality of wiring members is fully overlapped with a corresponding one of the plurality of first connection electrodes.
Hamaguchi et al. discloses a width of the portion (or thermosetting 72, fig. 10) filling between pads (41 in fig. 9-1 or 42 in fig. 9-2, or at the removed portions 8, see figs. 9-1, 9-2 and 
It would have been obvious to one skilled in the art at the time of the invention was made to modify the solar cell module of Gray et al. by forming the connection electrodes (or filling-in portion between pads) each having a width in the longitudinal direction of the first finger electrodes is greater than a width of each of the plurality of wiring member in the longitudinal direction of the first finger electrodes such that the wiring member is fully overlapped with the corresponding connection electrodes (or filling-in portion between pads) as taught by Hamaguchi et al. to ensure the beneficially aid efficiency as suggested by Gray et al. and increase adhesion of the wiring member and the solar cell as taught by Hamaguchi et al. Furthermore, such modification would involve nothing more than a matter of design choice as explicitly suggested by Gray et al. 
Gray et al. teaches the second electrode (or the rear electrical contact) including one or more pads for connecting the wiring members (see fig. 2A, [0044]). Gray et al. does not explicitly tach the second electrode to have a grid pattern that includes a plurality of second finger electrodes extending in the first direction, a plurality of second pads at crossing of the plurality of wiring members and the plurality of second finger electrodes of the second electrode, and a plurality of second connection electrodes connecting the plurality of second pads and extending and the second direction.

It would have been obvious to one skilled in the art at the time the invention was made to modify the second electrode of modified Gray et al. above, or more specifically of Gray et al. by having a grid pattern including a plurality of second finger electrodes, a plurality of second pads and a plurality of connection electrodes similar to the first electrode as taught by Wakefield because Wakefield teaches the second electrode (or rear electrical contact) having such grid pattern would permit the passage of radiation through the cell which would otherwise decrease efficiency due to heat generation and balance a desire transparency to such radiation with a requirement for efficient charge collection along the rear of the cell (see abstract of Wakefield).
Gray et al. teaches using plated copper wires for the wiring members (or tabs 22, see [0048]).  Modified Wakefield et al. does not specifically teach each wiring member has a wire shape of a circular cross section having a diameter of 250 m to 500 m.
m (see col. 7 lines 10-12). 400 m is right within the claimed range of 250 m to 500 m.
It would have been obvious to one skilled in the art at the time the invention was made to modify the solar cell module of modified Wakefield et al. by using a wiring member has a wire shape of a circular cross section having a diameter of 400 m as taught by Yamada et al., because such modification would involve nothing more than use of known material for its intended use in a known environment to accomplish entirely expected result. International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007)

Regarding claim 16, modified Gray et al. discloses a solar cell module as in claim 11 above, wherein in the first pads, the extension pad (e.g. end pads) is positioned closer to an end portion of the semiconductor substrate than to the auxiliary pad (e.g. middle pad) along a longitudinal direction of the wiring member in each of the plurality of solar cells (see claim 1 above, or figs. 1 and 3 of Wakefield or figs. 9-1, 9-2 of Hamaguchi et al.). Gray et al. also teaches the bus bar (20, or collector electrode) is formed by a plurality of pads (see figs. 2B and 3, [0012]) and Wakefield et al. teaches in the second pads the extension pad (e.g. end pads) is positioned closer to an end portion of the semiconductor substrate than to the auxiliary pad (e.g. middle pad) along a longitudinal direction of the wiring member in each of the plurality of solar cells (see figs. 2 and 4 of Wakefield et al.). Gray et al. also teaches the grid pattern of the first electrode (or the front electrode) comprising the finger electrodes (18), connection electrodes (18P) and the pads (or bus lines 20 made of pads 32) is a desired choice (see [0074]).

However, Hamaguchi et al. teaches back electrodes (5) are formed in the island-like manner and bonded to the wiring members (2) similar to the collecting electrodes 4 on the light receiving surface (see [0065-0066]), wherein the island-like manner includes a plurality of auxiliary pads (or middle pads) and a plurality of extension pads (or end pads or pads at the end portion) having a different size than the plurality of the auxiliary pads (see figs. 9-1 and 9-2, [0115]) to suppress the separation of the wiring members from the end portion due to the difference in thermal expansion with respect to the solar cell ([0120]).
It would have been obvious to one skilled in the art at the time of the invention was made to modify the second pads (or back bus bars or back collecting electrodes) of modify Gray et al. by forming the second pads (or island-like manner electrodes) to include a plurality of second auxiliary pads (or middle pads) and a plurality second extension pads (or end pads) having a different size than the plurality of second auxiliary pads to suppress the separation of the wiring members from the end portion due to the difference in thermal expansion with respect to the solar cell as taught by Hamaguchi et al.

Regarding claim 17, modified Gray et al. discloses a solar cell module as in claim 16 above, wherein Gray et al. discloses positioning the extension pads (or end pads 32) at outermost electrodes (18) among the electrodes (18) crossing the wiring member (22) along the longitudinal direction of the wiring member in a solar cell so that the wiring member (22) can extend the entire a length of the solar cell (see figs. 2A, 4A, 5A, 6A, 9); Hamaguchi et al. also 

Regarding claim 18, modified Gray et al. discloses a solar cell module as in claim 14 above, wherein Hamaguchi et al. teaches in each of the first and second pads, the extension pad (e.g. end pads) and the auxiliary pad (e.g. middle pads) are repeatedly arranged in a predetermined pattern along a longitudinal direction of the wiring member (see figs. 9-1 and 9-2).

Regarding claim 19, modified Gray et al. discloses a solar cell module as in claim 13 above, wherein Wakefield et al. discloses the dimensions of the first pads are different from the second pads (see the dimensions listed in tables in cols. 8 and 11).  

Regarding claim 20, modified Gray et al. discloses a solar cell module as in claim 13 above, wherein Wakefield et al. discloses a number of the first pads is 22 which is more than six and less than the number of the first electrodes (see the number of horizontal strips is greater than the number of pads in figs. 1 and 3), and a number of the second pads is 22 which is more than six and less than a number of the second electrodes (see the number of horizontal strips is greater than the number of pads in figs. 2 and 4).


Modified Gray et al. does not disclose a number of the first pads is more than a number of the second pads such that the ratio (m/n) of the number of the second pads to the number of the first pads to satisfy 0.5 < m/n < 1. 
Gray et al. discloses the pattern of pads is a matter of design choice (see [0074]) to achieve a balance between the efficiency, cell performance and cost (see [0058]) and the number of the first pads (front pads 32 in fig. 2B) is more than a number of the second pads (28 in fig. 2A, also see [0044]). 
It would have been obvious to one skilled in the art at the time the invention was made to modify the solar cell module of modified Gray et al. by having the number of the first pads to be more than the number of the second pads such that the ratio (m/n) of the number of the second pads to the number of the first pads to satisfy 0.5 < m/n < 1, because Gray et al. teaches the pattern of pads is a matter of design choice to achieve a balance between the efficiency, cell performance and manufacturing cost. One skilled in the art would have optimized, by routine experimentation, the ratio of the number of the second pads to the number of the first pads to obtain a desired balance between efficiency, performance and manufacturing cost (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

Regarding claim 25, modified Gray et al. discloses a solar cell module as in claim 16 above, wherein Wakefield et al. discloses in the first pads (e.g. front pads as shown in figs. 1 and 

Regarding claim 26, modified Gray et al. a solar cell module as in claim 14, wherein Wakefield et al. discloses a length of the first pads or the second pads is greater than a width of the first electrodes or the second electrodes (see figs. 1-4) and being 0.200 inch (or 5.08 mm, see the length of pad in table in col. 8) or 0.100 inch (or 2.54 mm, see the length of end pad in table in col. 11). 5.08 mm and 2.54 mm are less than 30 mm.

Regarding claim 28, modified Gray et al. discloses a solar cell module as in claim 14 above, wherein Wakefield et al. discloses a pitch between the second pads (e.g. pad row spacing or the rear contact) to be 1.425 inches (see table in col. 8) and a pitch between the first pads (e.g. pad spacing of the front contact) to be 0.240 inch (see table in col. 11). 1.425 inches is greater than 0.240 inch. 

Regarding claim 29, modified Gray et al. discloses a solar cell module as in claim 13 above, wherein Wakefield et al. further discloses a pitch (e.g. spacing between pad-row transverse strips) between the first electrodes (e.g. front transverse or horizontal strips) to be 0.080 inch (see table in col. 11) and a pitch (e.g. spacing between pad-row transverse strips) than 

Regarding claim 30, modified Gray et al. discloses a solar cell module as in claim 13, wherein Wakefield et al. discloses the number of second electrodes (e.g. rear pad-row transverse strips) to be 63 (see col. 7 lines 48-57) and the number of the first electrodes (e.g. front pad-row transverse strips) to be 47 (36 pad row transverse non-pad crossing strips 127 and 11 pad row transverse pad crossing strips 122, 124 and 126, see figs. 2 and 4, col. 9 line 59 through col. 10 line 31). 63 is more than 47. 

Regarding claim 32, modified Gray et al. discloses a solar cell module as in claim 11 above, wherein Wakefield et al. teaches the width of the auxiliary pad (or the inner pads) is smaller than the width of the extension pad (or the outermost pads) in the first direction (or the horizontal direction, see fig. 1).

Regarding claim 34, modified Gray et al. discloses a solar cell module as in claim 11 above, wherein Gray discloses a number of the plurality of wiring members bonded at each of the plurality of solar cell is equal to the number of the connection electrodes disposed on each of the plurality of solar cells (see figs. 2B, 4B, 9 and 10A).

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over modified Gray et al. (US 2010/0000602) as applied to claim 11 above, and further in view of Cole (US 6008449)

Modified Gray et al. does not disclose including a reflector positioned between the first solar cell and the second solar cell and connected to the wiring members.
Cole teaches positioning a metallic strips (48, col. 5 lines 54-56) positioned between series connected solar cells (22) electrically connected to the solar cells to function as a reflector (see fig. 1).
It would have been obvious to one skilled in the art at the time the invention was made to modify the solar cell module of Gray et al. by incorporating a reflector positioned between between the first and second solar cells and electrically connected to the wiring members of the solar cells as taught by Cole, because Cole teaches placing a reflector between the cells would reduce the material cost to achieve the same efficiency (see col. 3 line 54 through col. col. 4 line 32).
Response to Arguments
Applicant's arguments filed 12/15/2020 have been fully considered but they are not persuasive.
Applicant argues that Wakefield does not teach or suggest each of the plurality of auxiliary pads (or the middle pads) has the same size because Wakefield does not show the auxiliary pads having the same size in fig. 1. The examiner replies that Wakefield explicitly discloses one size for middle pads (see table in col. 11).
Applicant argues Wakefield does not teach or fails or suggests the amended limitations (2) and (3) in claim 11, and Gray, Yamada and Cole fail to cure the deficiencies. However, Applicant’s argument is moot in view of the new ground of rejection. See the rejection above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-TRUC TRINH whose telephone number is (571)272-6594.  The examiner can normally be reached on 9:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 5712721307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


THANH-TRUC TRINH
Primary Examiner
Art Unit 1726